Citation Nr: 0330677	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased ratings for residuals of a gunshot 
wound to the right elbow, currently rated as 30 percent 
disabling for muscle impairment and 10 percent disabling for 
arthritis of the dominant elbow.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





REMAND

The veteran had active duty from July 1967 to March 1969.  
His awards and decorations include the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran sustained a through-and-through gunshot wound to 
his right elbow during combat in Vietnam.  Service 
connection for residuals of the gunshot wound was granted 
after his discharge from service.  He now asserts that 
impairment in his right elbow affects his right forearm and 
right hand, resulting in weakness, loss of dexterity, and 
fatigability, and interfering with daily tasks requiring 
fine coordination such as buttoning his shirt and tying his 
shoes.  He also asserts that the gunshot wound residuals 
limit his ability to perform his job with the United States 
Postal Service.

The Veterans Claims Assistance Act of 2000 (the VCAA) was 
made law in November 2000.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5107(a).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Review of 
the claims file reveals that in a February 2002 letter, the 
veteran was provided with a 60 day time frame in which to 
provide evidence in support of his claim.  As this case is 
being remanded for additional actions, the RO must take this 
opportunity to inform the veteran that a full year is 
allowed to respond to a VCAA notice.  

Review of the record shows that the veteran is currently 
assigned a 30 percent disability rating for residuals of 
injury to right arm muscles.  The report of the most recent 
VA examination, conducted in April 2002, identifies Muscle 
Group IX (forearm and hand muscles) as having residual 
impairment.  There is no mention of other muscle groups 
affected, despite earlier descriptions of the gunshot having 
traversed the area from above the elbow to below the elbow.  
See March 1998 VA examination report.  To assign the most 
appropriate disability rating, careful correlation with the 
service medical records showing the original injury is 
required.  It is not clear from the documentation in the 
claims file that the April 2002 examiner was provided with 
the veteran's service medical records in connection with the 
examination.  Therefore, to ensure accuracy in rating, 
another examination of the veteran's muscle function should 
be conducted, including a review of the records reflecting 
the original injury and a clear identification of which 
muscle groups are currently affected by the residuals of 
that injury.  

The report of the March 1998 VA examination shows that the 
examiner rendered a diagnosis of a neurologic deficit 
secondary to gunshot wound residuals with weakness and 
neuralgia.  The examiner also suggested that the veteran 
undergo a neurologic consultation to estimate neurologic 
damage, to include electromyography (EMG) testing and/or 
manual dexterity testing.  Similarly, the examiner who 
examined the veteran in December 1998 suggested that the 
veteran undergo consultation with a neurologist, including 
EMG testing and nerve conduction velocity studies.  The 
report of the April 2002 VA examination shows that damage to 
the right ulnar and right median nerves were identified upon 
physical examination.  At no point, has the veteran been 
provided a neurologic evaluation, including the testing 
recommended above.   

The RO is cautioned that governing regulation provides that 
a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  Therefore, identification of any 
neurologic impairment may not yield a separate rating for 
such impairment.  However, the medical evidence indicates 
some nerve impairment, and the veteran contends that he is 
experiencing greater difficulty using his right hand.  On 
the chance that a higher rating may be warranted, the VA is 
obligated to fully develop the medical evidence to identify 
the nature of the neurologic residuals arising from the 
veteran's right elbow gunshot wound.  Thus, upon remand, 
such testing and evaluation should be performed.

The veteran has submitted numerous statements as to the 
deleterious effect his gunshot wound residuals have upon his 
work for the United States Postal Service.  The Board is of 
the opinion that cumulatively these statements raise a claim 
for entitlement to extra-schedular consideration.  Review of 
the file shows that such consideration has not been 
undertaken and that the veteran has not been provided with 
the regulatory criteria for the award of an extra-schedular 
disability rating.  Thus, upon remand, the RO should develop 
the evidence required to support such an award and provide 
the veteran with all appropriate notice.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  

2.  The veteran should be afforded a VA 
muscle examination to identify exactly 
which right arm muscle groups are 
currently affected by the residuals of 
the right elbow gunshot wound.  All 
tests and studies deemed helpful by the 
examiner should be conducted.  The 
claims folder, including the veteran's 
service medical records, or copies 
thereof, should be made available to the 
examiner for review before the 
examination.  The examiner should also 
be provided with a copy of the rating 
schedule pertaining to muscle injuries 
and defining the VA muscle group 
categorization system.  The examiner is 
requested to review and comment upon the 
records reflecting the original injury 
in reaching a conclusion.  The examiner 
is also requested to identify exactly 
what right arm and hand functions are 
affected/limited by any impairment 
found.

3.  The veteran should be afforded a VA 
neurologic examination to identify the 
nature and extent of any neurologic 
impairment arising from the veteran's 
right elbow gunshot wound.  All 
indicated tests and studies should be 
performed in conjunction with the 
examination.  The claims folder must be 
made available to the examiner for 
review before the examination.  The 
examiner is requested to fully explain 
exactly what right arm and hand 
functions are affected/limited as a 
result of his service-connected gunshot 
wound.

4.  After the development requested 
above has been completed, the RO should 
again review the record, to include 
consideration of potential ratings under 
the neurologic Diagnostic Codes, as 
appropriate.  The RO should develop the 
evidence required to support an award on 
an extraschedular basis and provide the 
veteran with all appropriate notice.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


